I respectfully dissent for the same reason I dissented inMoss v. State (Jan. 17, 1986), Ross App. No. 1135, unreported, 1986 WL 849. In my opinion, the failure to credit McDuffey with the full time spent in confinement on related charges for which he received concurrent sentences violates the equal protection guarantees of the United States and Ohio Constitutions.
In Workman v. Cardwell (N.D. Ohio 1972), 338 F. Supp. 893, the federal district court held the former Ohio scheme of discretionary credit for pretrial jail time unconstitutional under the Equal Protection Clause. The court reasoned as follows:
"The net effect of not crediting this petitioner with the time he spent in jail prior to trial results in the serving of a longer term in prison than he would have served had he been released on bail prior to trial * * *. Since indigency is the sole reason why the petitioner was in jail, fundamental fairness seems to require this Court's intervention." Id. at 899.
An Ohio court of appeals adopted the Workman standard inState v. Rawlings (1973), 34 Ohio App.2d 63, 63 O.O.2d 108,295 N.E.2d 679, and reached the "unavoidable conclusion" that credit must be given for jail time. Before the Ohio Supreme Court could speak on the Rawlings decision, the legislature amended the statute, R.C. 2967.191, making such credits mandatory. State v.Rawlings was vacated as moot (1973), 36 Ohio St.2d 137, 65 O.O.2d 337, 304 N.E.2d 898.
But the statute does not address the situation in which, as here, technically separate periods of pretrial confinement are served on related charges which result in concurrent sentences. Applying the test of Workman v. Cardwell, supra, and State v.Rawlings, supra, I conclude there is an unconstitutional result. The Adult Parole Authority's rule requires that a person who did not make bail, or who made bail on only one charge, must serve more total time in confinement than a person able to post bail on both charges.
We cannot indiscriminately credit jail time for one offense to the sentence on another. State v. Dawn (1975), 45 Ohio App.2d 43, 74 O.O.2d 77, 340 N.E.2d 421. But where one defendant who does not make bail spends more time in jail than would an identically situated defendant who did make bail, the Constitution has been violated. State v. Rawlings, supra.
Sentence was imposed concurrently within the sound discretion of the trial court. Relator is denied the benefit of concurrent sentencing if his pretrial detention is not also considered to have been served concurrently toward both sentences. Because the Adult Parole Authority's action violates the Constitution, I must dissent. *Page 197